DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 has been considered and placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, 10, 11, 13, 14, and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 17-20 of U.S. Patent No. US 11,115,149 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All of the limitations in claim 1 of the instant application are included in claim 1 of the ‘149 patent.
All of the limitations in claim 2 of the instant application are included in claim 2 of the ‘149 patent.
All of the limitations in claim 4 of the instant application are included in claim 4 of the ‘149 patent.
All of the limitations in claim 5 of the instant application are included in claim 5 of the ‘149 patent.
All of the limitations in claim 7 of the instant application are included in claim 7 of the ‘149 patent.
All of the limitations in claim 10 of the instant application are included in claim 11 of the ‘149 patent.
All of the limitations in claim 11 of the instant application are included in claim 12 of the ‘149 patent.
All of the limitations in claim 13 of the instant application are included in claim 14 of the ‘149 patent.
All of the limitations in claim 14 of the instant application are included in claim 15 of the ‘149 patent.
All of the limitations in claim 16 of the instant application are included in claim 17 of the ‘149 patent.
All of the limitations in claim 17 of the instant application are included in claim 18 of the ‘149 patent.
All of the limitations in claim 18 of the instant application are included in claim 19 of the ‘149 patent.
All of the limitations in claim 19 of the instant application are included in claim 20 of the ‘149 patent.
Allowable Subject Matter
Claims 3, 6, 8, 9, 12, 15, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,223,704 B2 teaches an apparatus and method for assigning subchannels of a transmitter in an OFDMA communication system.
US 2011/0249644 teaches determining a one allocation message allocating the block of sequential logical resource units to each of the plurality of mobile stations may include allocating a number of logical resource units to each of the plurality of mobile stations based at least in part on the determined modulation and coding scheme. Also, sending the at least one re-allocation message allocating the logical resource units to the new mobile station may include allocating a number of logical resource units to the new mobile station based at least in part on the determined modulation and coding scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632